     Case 1:19-cv-01219-NONE-JLT Document 40 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARINO ANTONIO HERNANDEZ,                        Case No. 1:19-cv-01219-NONE-JLT (PC)

12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DENY PLAINTIFF’S MOTION TO
13           v.                                        STRIKE DEFENDANTS’ AFFIRMATIVE
                                                       DEFENSES
14    J. MARCELO, et al.,
                                                       (Doc. 28)
15                       Defendants.
                                                       14-DAY DEADLINE
16

17          Before the Court is Plaintiff’s motion to strike Defendants’ affirmative defenses from their

18   answer to Plaintiff’s complaint. (Doc. 28.) For the reasons set forth below, the Court recommends

19   that Plaintiff’s motion be denied.
20          Defendants filed their answer to Plaintiff’s complaint on July 16, 2020. (Doc. 24.) Federal

21   Rule of Civil Procedure 12(f) provides that a party must file a motion to strike a defense from an

22   answer within 21 days of being served with the pleading. Fed. R. Civ. P. 12(f)(2). Taking into

23   account the extra time provided by Rules 6(d) and 6(a)(1)(C), Plaintiff should have submitted his

24   motion to prison officials for mailing by August 10, 2020. See Douglas v. Noelle, 567 F.3d 1103,

25   1106-07 (9th Cir. 2009) (under the prison mailbox rule, a document submitted by a pro se

26   prisoner is deemed filed “at the time [he] delivered it to … prison authorities for forwarding to the
27   court clerk”) (internal quotation marks and citation omitted). Plaintiff’s motion and proof of

28   service, however, are dated August 13, 2020 (Doc. 28 at 10, 11), and the Court received the
     Case 1:19-cv-01219-NONE-JLT Document 40 Filed 01/06/21 Page 2 of 2


 1   motion on August 17, 2020. Plaintiff’s motion is therefore untimely, and the Court recommends

 2   denial on this ground.

 3          Assuming arguendo that Plaintiff timely submitted the motion, the Court still

 4   recommends denial. In general, courts view motions to strike “with disfavor because [they] are

 5   often used as delaying tactics, and because of the limited importance of pleadings in federal

 6   practice…. Accordingly, courts often require a showing of prejudice by the moving party.” S.E.C.

 7   v. Sands, 902 F. Supp. 1149, 1165–66 (C.D. Cal. 1995) (internal quotation marks and citations

 8   omitted); see also Hernandez v. Balakian, No. 1:06-cv-01383-OWW-DLB, 2007 WL 1649911, at

 9   *1 (E.D. Cal. 2007). Plaintiff moves to strike all but one of Defendants’ affirmative defenses
10   (Doc. 28 at 4-9), but he fails to allege or demonstrate any prejudice arising from the defenses.

11          Based on the foregoing, the Court RECOMMENDS that Plaintiff’s motion to strike

12   Defendants’ affirmative defenses (Doc. 28) be DENIED. These Findings and Recommendations

13   will be submitted to the United States District Judge assigned to this case, pursuant to the

14   provisions of 28 U.S.C. § 636(b)(l). Within 14 days of the date of service of these Findings and

15   Recommendations, Plaintiff may file written objections with the Court. The document should be

16   captioned, “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file

17   objections within the specified time may result in waiver of rights on appeal. Wilkerson v.

18   Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

19   Cir. 1991)).
20
     IT IS SO ORDERED.
21

22      Dated:      January 5, 2021                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                       2
